internal_revenue_service number release date index number ----------------------------- ------------------------------------ ------------------------------ ----------------------------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-159315-04 date date legend state x ------------- plan a ------------------------------------------------------------------------------------ plan b -------------------------------------------------- plan c ------------------------------------------------------------- county ---------------------------------------------------------- ein state x act --------------------------------------------------------------------------------------------------- ------- retirement law one ---------------------------------------------------------------- retirement law two ------------------------------------------------------- dear --- ------------ this responds to your letter requesting a ruling concerning plan a which the county intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code in addition to plan a the county sponsors at least two other deferred_compensation plans plan b and plan c plan b is intended to be a grandfathered 401_k_plan under section f b i of the tax_reform_act_of_1986 consistent with a determination_letter the county received from the internal plr-159315-04 revenue service dated date plan b was adopted prior to date plan c is intended to be an eligible_deferred_compensation_plan under sec_457 and a retirement_system for purposes of sec_3121 plan c is the subject matter of a separate ruling_request the ruling involved in this letter relates solely to plan a plan a is a collectively_bargained_plan that is codified under the county code and was adopted by the relevant authority it is represented that the county is a political_subdivision of state x and an eligible_employer within the meaning of sec_457 under plan a an eligible_employee becomes a participant by executing an agreement which authorizes the county to reduce the employee's compensation by a percentage or by a specific amount and to contribute such an amount into an investment account established on behalf of the participant no portion of the compensation of an employee shall be deferred for any calendar month unless the employee enters into the agreement to do so prior to the beginning of the month in addition to the participant’s elective contributions the participant also receives a vested contribution from the county matching each dollar contributed by the participant up to four percent of the participant’s_compensation plan a provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up contribution for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under plan a the normal_retirement_age for purposes of the catch-up provisions may not be earlier than age_sixty-five or the earliest date at which the participant would be eligible to retire and receive a full pension benefit pursuant to retirement law one or retirement law two as applicable and may not be later than age seventy and a half a qualified firefighter or police officer as defined in sec_415 h ii i may designate a retirement date not earlier than age forty in addition plan a provides for age fifty-plus catch-up_contributions described in sec_457 the amounts that may be deferred under the annual maximum limitation and the catch- up provisions are within the limitations of sec_457 some plan a participants also participate in plan b and have elected to be subject_to a combined limit the combined limit as determined under plan b is dollar_figure adjusted annually to reflect cost of living increases under the combined limit the annual deferral limit includes the aggregate of the participant’s tax-deferred contributions under plan b the participant’s contributions under plan a and the matching_contributions under plan a a participant in plan b is precluded from making any age fifty plus catch-up_contributions participants are permitted to choose among various investment options under plan a subject_to the form and manner prescribed by plan a participants are permitted to change their investment at their discretion plan a provides for acceptance of transfers of a participant’s investment account from plan c under certain conditions it also plr-159315-04 provides for transfers to and from another eligible_deferred_compensation_plan as provided for in sec_457 plan a provides for acceptance of and distribution of eligible rollover distributions and the creation and maintenance of any necessary subaccounts plan a provides for direct trustee-to-trustee transfers of all or a portion of a participant’s account to a defined benefit government_plan in state x if the transfer is for the purchase of permissive service credits under the defined benefit governmental_plan or for a repayment of contributions and interest to a defined benefit governmental_plan with respect to an amount previously refunded upon forfeiture of service credits to which sec_415 does not apply by reason of sec_415 with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed benefits generally may be paid in the form of a lump-sum substantially equal payments provided monthly quarterly semi-annually or annually not extending over twenty years periodic_payments for the life of a participant or the joint lives of the participant and the designated_beneficiary or a combination of these methods plan a provides that the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code plan a also provides for additional distributions plan a provides for loans to be made to current participants plan a requires loans to be evidenced by a promissory note which provides for a reasonable rate of interest and repayment in equal installments at least quarterly further a loan must be repaid in five years or fifteen years if the loan is for the acquisition of a primary residence a loan is secured_by a first lien on the participant’s investment account the amount of the loan is subject_to limits provided in sec_72 of the code plan a also provides for a distribution due to an unforeseeable_emergency that is a severe financial hardship resulting from extraordinary and unforeseeable circumstances beyond the control of the participant in addition when an employee separates from service with an account balance of less than dollar_figure the account balance will automatically be distributed in a lump sum finally plan a provides for voluntary in-service distributions of an amount not in excess of the dollar limited provided in sec_401 ie dollar_figure adjusted for inflation if certain conditions are met the term spouse is not separately defined under plan a plan a provides that a certified domestic_relations_order cdro is a domestic_relations_order that the plan a administrator has determined satisfies the requirements of a qualified_domestic_relations_order as defined in sec_414 under plan a an alternate_payee is a spouse or former spouse of a participant who is recognized under a cdro as having a right to receive all or a portion of the benefits payable under plan a with respect to the participant several provisions under plan a the spouse provisions involve a participant’s spouse former spouse or surviving_spouse specific spouse provisions involve the applicable distribution period the appropriate life expectancy tables and the required plr-159315-04 beginning date for distribution these spouse provisions relate to the application of income_tax regulation sec_1_401_a_9_-3 sec_1_401_a_9_-5 and sec_1_401_a_9_-9 other spouse provisions under plan a relate to a spouse’s right to make rollover_contributions to plan a whether a surviving_spouse may roll over distributions from plan a into an eligible_retirement_plan in the same manner as if the spouse were the participant the treatment of an early distribution a spouse or former spouse receives pursuant to a domestic_relations_order and whether a spouse or former spouse may pursuant to a domestic_relations_order roll over distributions into any eligible_retirement_plan in the same manner as if the spouse were the participant these spouse provisions involve the application of income_tax regulation sec_1_402_c_-2 sec_1_457-10 and the definition of alternate_payee under sec_414 of the code in addition certain spouse provisions relate to whether a severe financial hardship that burdens a spouse for example an illness or accident can provide the proper basis for an unforeseeable_emergency distribution these spouse provisions involve the application of income_tax regulation sec_1 c state x act provides that registered domestic partners have the same rights protections and benefits and are subject_to the obligations and duties under law as granted to and imposed on spouses likewise former registered domestic partners and registered surviving domestic partners have the same rights protections and benefits and are subject_to the obligations and duties under law as granted to and imposed on former spouses and surviving spouses to the extent that provisions of state x law adopt refer to or rely upon provisions of federal_law in a way that otherwise would cause registered domestic partners to be treated differently than spouses registered domestic partners are to be treated under state x law as if federal_law recognized a domestic_partnership in the same manner as state x law accordingly if applicable with respect to the spouse provisions state x act requires that a domestic partner be treated in the same manner as a spouse under plan a however state x act expressly provides that it does not amend or modify federal_law or the benefits protections and responsibilities provided by federal_law plan a provides that amounts of compensation deferred under plan a are to be transferred to and invested in a_trust as described in sec_457 or a custodial_account as described in sec_457 and sec_401 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under plan a must be transferred to the trust or custodial_account within an administratively reasonable_time period but in no event later than the fifteenth business_day of the month following the month in which the amount deferred would have been payable to the participant in cash the rights of any participant or beneficiary to payments pursuant to plan a are not subject_to alienation transfer assignment pledge attachment or encumbrance of any kind we note that the internal_revenue_service recently published revenue_procedure plr-159315-04 2004_35_irb_376 revproc_2004_56 which contains model amendments the model amendment designed for use by eligible governmental employers maintaining eligible sec_457 defined contribution plans that permit employees to elect to defer compensation that are maintained on the basis of the calendar_year and that provide for_the_use_of one or more trusts to satisfy the requirements of sec_457 of the code if an eligible governmental employer adopts one or more of the model amendments for its plan that is intended to be an eligible sec_457 governmental_plan the plan will be treated as meeting the plan requirements for eligibility under sec_457 with respect to the adopted provisions plan a has adopted several model amendment provisions on a word-for-word basis or in a manner that is substantially_similar in all material respects sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 sec_457 provides that the term eligible_employer means a state political_subdivision of a state and any agency_or_instrumentality of a state or political_subdivision of a state and any other organization other than a governmental_unit exempt from income_tax sec_457 of the code provides that compensation will be deferred for any calendar month only if an agreement providing for such deferral has been entered into before the beginning of such month an eligible_plan may provide that if a participant enters into an agreement providing for deferral by salary reduction under the plan the agreement will remain in effect until the participant revokes or alters the terms of the agreement nonelective employer contributions are treated as being made under an agreement entered into before the first day of the calendar month sec_457 of the code provides the basic limits on the amount of eligible annual deferrals however a catch-up amount described in sec_457 may be added to this amount for participants that are within three years of the normal_retirement_age or for participants age or older a catch-up amount may be added as described in plr-159315-04 sec_457 a participant eligible for both catch-up provisions is entitled to use the higher limit of the two the total annual eligible deferral amount is limited by sec_457 coordination of the basic limits and the catch-up limits is described in sec_1_457-4 of the income_tax regulation regulations sec_1_457-4 of the regulations provides that a plan may define the normal_retirement_age for purposes of the last-three-years catch-up provision as any age that is on or after the earlier of age or the age at which participants have the right to retire and receive under the basic defined benefit pension_plan of the state or tax-exempt_entity or a money_purchase_pension_plan in which the participant also participates if the participant is not eligible to participate in a defined_benefit_plan immediate retirement benefits without actuarial or similar reduction because of retirement before some later specified age and that is not later than age seventy and a half alternatively a plan may provide that a participant is allowed to designate a normal_retirement_age within these ages for purposes of the three-year catch-up provision an entity sponsoring more than one eligible_plan may not permit a participant to have more than one normal_retirement_age under the eligible plans it sponsors sec_1_457-4 of the regulations provides a special exception for qualified police and firefighters to retire as early as age forty for purposes of the three-year catch-up provision sec_1_457-5 of the regulations provides that the sec_457 eligible-deferral amount limitation is applied to all eligible plans in which a participant participates in a tax_year and is determined on an aggregate basis if a participant has annual deferrals under more than one eligible_plan and the applicable catch-up amount is not the same for each such eligible_plan for the taxable_year sec_457 is applied using the catch-up amount under whichever plan has the largest catch-up amount applicable to the participant to the extent that the combined annual deferral amount exceeds the maximum deferral limitation the amount is treated as an excess_deferral under sec_1_457-4 of the regulations for purposes of determining whether there is an excess_deferral resulting from a failure of a plan to apply the deferral limitations all plans under which an individual participates by virtue of his or her relationship with a single employer are treated as a single_plan without regard to any differences in funding sec_457 of the code provides that amounts distributed under an eligible_plan will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency sec_1_457-6 of the regulations provides the requirements for a unforeseeable_emergency distribution an unforeseeable_emergency must be defined in the plan as a severe financial hardship of the participant or beneficiary resulting from an illness or accident of the participant or beneficiary the participant's or beneficiary's spouse or the participant's or beneficiary's dependent loss of the participant's or beneficiary's property due to casualty including the need to rebuild a home following damage to a home not plr-159315-04 otherwise covered by homeowner's insurance eg as a result of a natural disaster or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant or the beneficiary whether a participant or beneficiary is faced with an unforeseeable_emergency is determined based on the relevant facts and circumstances of each case however a distribution on account of unforeseeable_emergency may not be made to the extent that such emergency is or may be relieved through reimbursement or compensation from insurance or otherwise by liquidation of the participant's assets to the extent the liquidation of such assets would not itself cause severe financial hardship or by cessation of deferrals under the plan further distributions because of an unforeseeable_emergency must be limited to the amount reasonably necessary to satisfy the emergency need which may include any amounts necessary to pay any federal state or local_income_taxes or penalties reasonably anticipated to result from the distribution sec_457 of the code requires an eligible governmental_plan to meet requirements similar to the requirements of sec_401 sec_401 requires that mandatory distributions of more than dollar_figure from a plan qualified under sec_401 be paid in a direct_rollover to an individual_retirement_plan ie an individual_retirement_account as described in sec_408 or an individual_retirement_annuity described in sec_408 of a designated trustee or issuer if the distributee does not make an affirmative election to have the amount_paid in a direct_rollover to an eligible_retirement_plan or to receive the distribution directly recently published guidance notice_2005_5 2005_3_irb_337 provides that the automatic rollover provisions of sec_401 apply to sec_457 governmental eligible deferred_compensation plans however governmental plans will not be treated as failing to satisfy the requirements of sec_401 if the automatic rollover provisions are not applied to mandatory distributions from such plans that are made prior to the close of the first regular legislative session of the legislative body with the authority to amend the plan that begins on or after date sec_457 of the code requires a plan to meet the minimum distribution_requirements of sec_401 these requirements are described in income_tax regulation sec_1_401_a_9_-1 through a -9 sec_457 of the code provides that a governmental_plan will not fail to meet the distribution_requirements if it provides for in-service distributions of a limited-dollar amount which meet the requirements of sec_457 and sec_1_457-6 of the regulations sec_1_457-6 of the regulations is satisfied if the participant's total amount deferred the participant's total account balance which is not attributable to rollover_contributions is not in excess of the dollar limit under sec_411 ie dollar_figure adjusted for inflation no amount has been deferred under the plan by or for the participant during the two-year period ending on the date of the distribution and there has been no prior distribution under the plan to the participant of this kind the determination of whether the availability of a loan the making of a loan or a failure plr-159315-04 to repay a loan from an eligible governmental_plan to a participant or beneficiary is treated as a distribution and the determination of whether the availability of the loan the making of the loan or a failure to repay the loan is in any other respect a violation of the requirements of sec_457 depends on the facts and circumstances among the facts and circumstances are whether the loan has a fixed repayment schedule and bears a reasonable rate of interest and whether there are repayment safeguards to which a prudent lender would adhere any amount_loaned from an eligible governmental_plan to a participant or beneficiary is includible in the gross_income of the participant or beneficiary for the taxable_year in which the loan is made except to the extent a loan satisfies sec_72 sec_457 of the code provides that a participant shall not be required to include in gross_income any portion of the entire amount payable to such participant solely by reason of the transfer of such portion from one eligible_deferred_compensation_plan to another eligible_deferred_compensation_plan sec_1_457-10 of the regulations provides that an eligible government_plan may transfer amounts to and receive amounts from an eligible government_plan if certain conditions are met with regard to transfers from an eligible governmental_plan to another eligible governmental_plan of the same employer sec_1_457-10 of the regulations provides that a transfer from an eligible governmental_plan to another eligible governmental_plan is permitted if the following conditions are met i the transfer is from an eligible governmental_plan to another eligible governmental_plan of the same employer ii the transferor plan provides for transfers iii the receiving plan provides for the receipt of transfers iv the participant or beneficiary whose amounts deferred are being transferred will have an amount deferred immediately_after_the_transfer at least equal to the amount deferred with respect to that participant or beneficiary immediately before the transfer and v the participant or beneficiary whose deferred amounts are being transferred is not eligible for additional annual deferrals in the receiving plan unless the participant or beneficiary is performing services for the entity maintaining the receiving plan sec_457 of the code provides that with regard to rollover distributions for an eligible_deferred_compensation_plan if i any portion of the balance_to_the_credit of an employee in such plan is paid to such employee in an eligible_rollover_distribution within the meaning of sec_402 ii the employee transfers any portion of the property such employee receives in such distribution to an eligible_retirement_plan described in sec_402 and iii in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid under sec_1_457-10 of the regulations an eligible governmental_plan that permits eligible rollover distributions made from another eligible_retirement_plan to be paid into the eligible governmental_plan is required to provide that it will separately account for any eligible rollover distributions it receives amounts contributed to an eligible governmental_plan as eligible rollover distributions are not taken into account for plr-159315-04 purposes of the annual_limit on annual deferrals by a participant but are otherwise treated in the same manner as amounts deferred under the plan sec_1_402_c_-2 of the regulations provides that a distributee other than the employee or the employee's surviving_spouse or a spouse or former spouse who is an alternate_payee under a qualified_domestic_relations_order is not permitted to roll over distributions consistent with sec_414 of the code sec_1_457-10 of the regulations provides for distributions made pursuant to a quailed domestic_relations_order if a distribution or payment is made from an eligible_plan to an alternate_payee pursuant to a qualified_domestic_relations_order rules similar to the rules of sec_402 apply to the distribution sec_414 provides that the term alternate_payee means any spouse former spouse child or other dependent of a participant who is recognized by a domestic_relations_order as having a right to receive all or a portion of the benefits payable under a plan with respect to such participant sec_457 of the code provides that no amount shall be includible in gross_income by reason of a direct trustee-to-trustee transfer to a defined benefit governmental_plan as defined in sec_414 if such transfer is for the purchase of permissive_service_credit as defined in sec_415 under such plan or a repayment to which sec_415 does not apply sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 amounts of compensation deferred under plan a including any income plan a is an eligible_deferred_compensation_plan as defined in sec_457 of plr-159315-04 revrul_58_66 1958_1_cb_60 provides that the marital status of individuals as determined under state law is recognized in the administration of tax laws however sec_3 of the defense of marriage act p l date provides that in determining the meaning of any act of congress or of any ruling regulation or interpretation of the various administrative bureaus or agencies of the united_states the word 'marriage' means only a legal union between one man and one woman as husband and wife and the word 'spouse' refers only to a person of the opposite sex who is a husband or a wife based upon the information submitted and the representations made we conclude as follows the code attributable to the deferred_compensation will be includible under sec_457 of the code in the recipient's gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of plan a surviving registered domestic partner as defined in state x act is not a spouse a former spouse or a surviving_spouse for purposes of sec_457 accordingly in the event that the spouse provisions are not interpreted and applied in a manner consistent with the defense of marriage act the operation of plan a will not be in compliance with sec_457 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter if plan a is significantly modified this ruling will not necessarily remain applicable no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a registered domestic partner a former registered domestic partner or a plr-159315-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely robert d patchell branch chief qualified_plans branch employee_benefits tax exempt government entities enclosure for purposes cc
